

116 S966 IS: Medicare Care Coordination Improvement Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 966IN THE SENATE OF THE UNITED STATESApril 1, 2019Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to modernize the physician self-referral
			 prohibitions to promote care coordination in the merit-based incentive
			 payment system and to facilitate physician practice participation in
			 alternative payment models under the Medicare program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Medicare Care Coordination Improvement Act of 2019. 2.Modernization of limitations on physician self-referral (a)Facilitation of participation in alternative payment models (1)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—
 (A)in subsection (z), as added by section 101(e)(2) of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), by adding at the end the following paragraph:
						
							(5)Waiver authority
 (A)In generalThe provisions of subsection (f) of section 1899 shall apply with respect to covered APM entities to the same extent and in the same manner as such provisions apply with respect to accountable care organizations under such section.
								(B)Covered APM entities
 (i)In generalFor purposes of subparagraph (A), the term covered APM entity means, subject to clause (ii) of this subparagraph and subparagraph (C), each of the following: (I)An eligible alternative payment entity as defined in paragraph (3)(D).
 (II)An entity participating in an alternative payment model as defined in paragraph (3)(C), including such participation that qualifies as a clinical practice improvement activity under section 1848(q)(2)(B)(iii)(VI).
 (III)An entity participating in a physician-focused payment model for which comments and recommendations have, under subparagraph (C) of section 1868(c)(2), been submitted indicating that such model meets the criteria described in subparagraph (A) of such section.
 (IV)An entity participating in any other model that the Secretary determines is a covered APM entity for purposes of subparagraph (A), including such a determination made pursuant to one or more physicians submitting a proposal to the Secretary for an alternative payment model.
 (ii)Inclusion of certain entitiesSuch term may include an entity engaging in activities that the Secretary has determined constitute significant progress toward establishing a model referred to in any of subclauses (I) through (IV). Any waiver under this paragraph with respect to an entity described in the preceding sentence may only be approved for three years.
 (C)Certain requirementsA model referred to in any of subclauses (I) through (IV) of subparagraph (B)(i) may not be considered a covered APM entity for purposes of subparagraph (A) unless the model meets the requirements described in section 1877(b)(6)(B).; and
 (B)by redesignating subsection (z), as added by section 514(a) of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), as subsection (aa).
 (2)Conforming amendmentSection 514(c)(1) of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10) is amended by striking subsection (z) and inserting subsection (aa).
 (b)Exception facilitating the development and operation of alternative payment modelsSection 1877(b) of the Social Security Act (42 U.S.C. 1395nn(b)) is amended by adding at the end the following new paragraph:
				
					(6)Development and operation of alternative payment models
 (A)In generalIn the case of items and services furnished pursuant to an arrangement that meets the requirements described in subparagraph (B) entered into for the purpose of developing or operating a covered APM entity (as defined in section 1833(z)(5)(B)), including—
 (i)an advanced alternative payment model described in section 1833(z) (including a physician-focused payment model referred to in section 1868(c));
 (ii)a MIPS APM (as defined by the Secretary); and (iii)any other alternative payment model that the Secretary may, by regulation, specify.
							(B)Requirements
 (i)In generalSubject to clause (ii), the requirements described in this subparagraph with respect to an arrangement relating to an alternative payment model are as follows:
 (I)The arrangement is in writing, identifies the services, items, or actions subject to the arrangement and is signed by the parties to the arrangement.
 (II)The arrangement includes a description of the alternative payment model. (III)Under the arrangement written reports are submitted to the Secretary on a semi-annual basis on the progress achieved in the development and operation of the alternative payment model.
 (IV)The arrangement meets such other requirements as the Secretary may impose by regulation as needed to protect against a significant risk of program or patient abuse.
 (ii)ClarificationThe Secretary shall not prohibit or restrict an arrangement from meeting the requirements described in this subparagraph on the basis that the arrangement takes into account the volume or value of referrals if such arrangement otherwise meets the requirements described in clause (i)..